--------------------------------------------------------------------------------


 
EXHIBIT 10(x)
 
 


 
 
21ST CENTURY INSURANCE COMPANY
 
 
401(K) SUPPLEMENTAL PLAN
 
 

 
 
Amended and Restated as of January 1, 2001
 
 
Amended as of January 1, 2004

 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
Page
Purpose
   
1
       
ARTICLE 1
 
Definitions
1
       
ARTICLE 2
 
Selection, Enrollment, Eligibility
4
       
2.1
 
Selection by Committee
4
2.2
 
Enrollment Requirements
4
2.3
 
Eligibility; Commencement of Participation
4
2.4
 
Termination of Participation and/or Deferrals
4
       
ARTICLE 3
 
Deferral Commitments/Company Matching/Crediting Taxes
5
       
3.1
 
Amount of Deferrals
5
3.2
 
Election to Defer; Effect of Election Form
5
3.3
 
Withholding of Annual Deferral Amounts
5
3.4
 
Annual Company Matching Amount
5
3.5
 
Investment of Trust Assets
6
3.6
 
Vesting
6
3.7
 
Crediting/Debiting of Account Balances
6
3.8
 
FICA and Other Employment Taxes; Federal Income Tax
8
       
ARTICLE 4
 
Unforeseeable Financial Emergencies; Withdrawal Election
8
       
4.1
 
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
8
4.2
 
Withdrawal Election
8
       
ARTICLE 5
 
Retirement Benefit
9
       
5.1
 
Retirement Benefit
9
5.2
 
Payment of Retirement Benefit
9
5.3
 
Death Prior to Completion of Retirement Benefit
9
       
ARTICLE 6
 
Pre-Retirement Survivor Benefit
9
       
6.1
 
Pre-Retirement Survivor Benefit
9
6.2
 
Payment of Pre-Retirement Survivor Benefit
9
       
ARTICLE 7
 
Termination Benefit
10
       
7.1
 
Termination Benefit
10
7.2
 
Payment of Termination Benefit
10
7.3
 
Death Prior to Completion of Termination Benefit
10
       
ARTICLE 8
 
Disability Waiver and Benefit
11
       
8.1
 
Disability Waiver
11



i

--------------------------------------------------------------------------------


 
8.2
 
Continued Eligibility; Disability Benefit
11
8.3
 
Death Prior to Completion of Disability Benefit
11
       
ARTICLE 9
 
Beneficiary Designation
12
       
9.1
 
Beneficiary
12
9.2
 
Beneficiary Designation; Change; Spousal Consent
12
9.3
 
Acknowledgement
12
9.4
 
No Beneficiary Designation
12
9.5
 
Doubt as to Beneficiary
12
9.6
 
Discharge of Obligations
12
       
ARTICLE 10
 
Leave of Absence
12
       
10.1
 
Paid Leave of Absence
12
10.2
 
Unpaid Leave of Absence
12
       
ARTICLE 11
 
Termination, Amendment or Modification
13
       
11.1
 
Termination
13
11.2
 
Amendment
13
11.3
 
Plan Agreement
14
11.4
 
Effect of Payment
14
       
ARTICLE 12
 
Administration
14
       
12.1
 
Committee Duties
14
12.2
 
Agents
14
12.3
 
Binding Effect of Decisions
14
12.4
 
Indemnity of Committee
14
12.5
 
Employer Information
14
       
ARTICLE 13
 
Other Benefits and Agreements
15
       
13.1
 
Coordination with Other Benefits
15
       
ARTICLE 14
 
Claims Procedures
15
       
14.1
 
Presentation of Claim
15
14.2
 
Notification of Decision
15
14.3
 
Review of a Denied Claim
15
14.4
 
Decision on Review
16
14.5
 
Legal Action
16
       
ARTICLE 15
 
Trust
16
       
15.1
 
Establishment of the Trust
16
15.2
 
Interrelationship of the Plan and the Trust
16
15.3
 
Distributions From the Trust
16



ii

--------------------------------------------------------------------------------


 
ARTICLE 16
 
Miscellaneous
16
       
16.1
 
Status of Plan
16
16.2
 
Unsecured General Creditor
16
16.3
 
Employer's Liability
17
16.4
 
Nonassignability
17
16.5
 
Not a Contract of Employment
17
16.6
 
Furnishing Information
17
16.7
 
Terms
17
16.8
 
Captions
17
16.9
 
Governing Law
17
16.10
 
Notice
18
16.11
 
Successors
18
16.12
 
Spouse's Interest
18
16.13
 
Validity
18
16.14
 
Incompetent
18
16.15
 
Court Order
18
16.16
 
Distribution in the Event of Taxation
18
16.17
 
Insurance
19

 


iii

--------------------------------------------------------------------------------


 
21ST CENTURY INSURANCE COMPANY
401(K) SUPPLEMENTAL PLAN
Amended and Restated as of January 1, 2001
Amended as of November 1, 2003


Purpose
 
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of 21st Century
Insurance Company and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.
This document sets forth an amendment and restatement, effective January 1,
2001, of the Plan as originally adopted effective January 1, 1996. The Plan
further is amended as of November 1, 2003.


ARTICLE 1
Definitions
 
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
 
1.1
"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
and (ii) the vested Company Matching Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 
1.2
"Annual Bonus" shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer's
annual bonus and cash incentive plans, excluding stock options.

 
1.3
"Annual Company Matching Amount" for any one Plan Year shall be the amount
determined in accordance with Section 3.4.

 
1.4
"Annual Deferral Amount" shall mean that portion of a Participant's Base Annual
Salary and Annual Bonus that a Participant elects to have, and is deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant's Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year's Annual Deferral Amount shall be the actual amount withheld
prior to such event.

 
1.5
"Base Annual Salary" shall mean the annual base salary payable to the
Participant relating to services performed during any calendar year, whether or
not paid in such calendar year or included on the Federal Income Tax Form W-2
for such calendar year, excluding bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee's gross income). Base Annual Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

 

--------------------------------------------------------------------------------

  
-1-


 
1.6
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 
1.7
"Beneficiary Designation Form" shall mean the form, including any electronic
form, established from time to time by the Committee by which a Participant
designates one or more Beneficiaries.

 
1.8
"Board" shall mean the board of directors of the Company.

 
1.9
"Claimant" shall have the meaning set forth in Section 14.1.

 
1.10
"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

 
1.11
"Committee" shall mean the committee described in Article 12.

 
1.12
"Company" shall mean 21st Century Insurance Company and any successor to all or
substantially all of the Company's assets or business.

 
1.13
"Company Matching Account" shall mean (i) the sum of all of a Participant's
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant's Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Company Matching Account.

 
1.14
"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant's
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

 
1.15
"Disability" shall mean a period of disability during which a Participant
qualifies for disability benefits under the Company's long-term disability plan.

 
1.16
"Disability Benefit" shall mean the benefit set forth in Article 8.

 
1.17
"Election Form" shall mean the form, including any electronic form, established
from time to time by the Committee by which a Participant makes an election
under the Plan.

 
1.18
"Employee" shall mean a person who is an employee of any Employer.

 
1.19
"Employer(s)" shall mean the Company and/or any of its subsidiaries or joint
ventures (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.

 
1.20
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 
1.21
"401(k) Plan" shall mean the 21st Century Insurance Company Savings and Security
Plan.

 
1.22
"Participant" shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and (vi)
whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant's
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

--------------------------------------------------------------------------------

 
-2-


 
1.23
"Plan" shall mean this 21st Century Insurance Company 401(k) Supplemental Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.

 
1.24
"Plan Agreement" shall mean the agreement, including any electronic agreement,
as may be amended from time to time, which is entered into by and between an
Employer and a Participant. Each Plan Agreement executed by a Participant and
the Participant's Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement that was last received by the Employer shall
supersede all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 
1.25
"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

 
1.26
"Pre-Retirement Survivor Benefit" shall mean the benefit set forth in Article 6.

 
1.27
"Quarterly Installment Method" shall be a quarterly installment payment over the
number of quarters selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the Participant's last day of
employment The quarterly installment for the next-following quarter shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of quarterly payments
due the Participant. By way of example, if the Participant elects a 20 Quarterly
Installment Method, the first payment shall be 1/20 of the Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/19 of the Account Balance, calculated as described in this
definition. Each quarterly installment shall be paid on or as soon as
practicable after the last business day of the applicable quarter.

 
1.28
"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an Employee,
severance from employment from all Employers for any reason other than a leave
of absence, death or Disability on or after the earlier of the attainment of (a)
age sixty-five (65) with five (5) Years of Service, or (b) age fifty-five (55)
with ten (10) Years of Service.

 
1.29
"Retirement Benefit" shall mean the benefit set forth in Article 5.

 
1.30
"Termination Benefit" shall mean the benefit set forth in Article 7.

 
1.31
"Termination of Employment" or "Terminates" shall mean the severing of
employment with all Employers, voluntarily or involuntarily, for any reason
other than Retirement, Disability, death or an authorized leave of absence.

 
1.32
"Trust" shall mean one or more grantor trusts established by the Company.

 
1.33
"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent (as defined in
Code Section 152(a)) of the Participant, (ii) a loss of the Participant's
property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

 

--------------------------------------------------------------------------------

 
-3-


 
1.34
"Years of Service" shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. Any partial year of employment shall not be
counted.

 
ARTICLE 2
Selection, Enrollment, Eligibility
 
2.1
Selection by Committee. Participation in the Plan shall be limited to a select
group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.

 
2.2
Enrollment Requirements. As a condition to participation in the Plan, as amended
and restated herein, each selected Employee (even those who participated in the
Plan prior to January 1, 2001) shall execute (including electronic execution) a
Plan Agreement, an Election Form, and a Beneficiary Designation Form, all within
30 days after he or she is selected to participate in the Plan, and in no event
later than the day before the effective date of the Participant's commencement
of participation in the Plan. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary.

 
2.3
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, in accordance with
Section 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Committee of the required documents.

 
2.4
Termination of Participation and/or Deferrals. If the Committee determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Participant's membership status changes, (ii) prevent the Participant
from making future deferral elections and/or (iii) immediately distribute the
Participant's then Account Balance as a Termination Benefit and terminate the
Participant's participation in the Plan.

 

--------------------------------------------------------------------------------

 
-4-


 
ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes
 
3.1
Amount of Deferrals.

 
For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary and Annual Bonus up to the following maximum
percentages for each deferral elected:
 
Deferral
Maximum Amount
Base Annual Salary
80%
Annual Bonus
100%

 
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to both Base Annual Salary and Annual Bonus, shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance.
 
No amounts shall be deferred as an Annual Deferral Amount under this Plan unless
the Employee has elected to make the maximum permissible elective deferrals
under the Company's 401(k) Plan.
 
3.2
Election to Defer; Effect of Election Form.

 

 
(a)
First Plan Year. In connection with a Participant's commencement of
participation in the Plan, as amended and restated herein (even including
Participants who actually commenced participation in the Plan prior to January
1, 2001), the Participant shall make an irrevocable deferral election for the
Plan Year in which the Participant commences participation in the Plan, along
with such other elections as the Committee deems necessary or desirable under
the Plan. For these elections to be valid, the Election Form must be executed by
the Participant in accordance with Section 2.2 above.

 

 
(b)
Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, and such other elections as the Committee deems
necessary or desirable under the Plan, shall be made by timely delivering to the
Committee, in accordance with its rules and procedures, before the end of the
Plan Year preceding the Plan Year for which the election is made, a new Election
Form. If no such Election Form is timely delivered for a Plan Year, the Annual
Deferral Amount shall be zero for that Plan Year.

 
3.3
Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

 
3.4
Annual Company Matching Amount. A Participant's Annual Company Matching Amount
for any Plan Year shall be equal to the percentage of matching contributions
(the "Matching Percentage") in effect under the Company's 401(k) Plan for the
Plan Year multiplied by the sum of the Participant's Annual Deferral Amount and
his or her elective deferrals under the Company's 401(k) Plan for such Plan
Year, reduced by the amount of any matching contributions made to the 401(k)
Plan on his or her behalf for the plan year of the 401(k) Plan that corresponds
to the Plan Year. The Matching Percentage for the Plan Year beginning January 1,
2001 shall be an amount equal to seventy-five percent (75%). Thus, the
Participant's Annual Company Matching Amount for 2001 shall be seventy-five
percent (75%) multiplied by the sum of the Participant's Annual Deferral Amount
and his or her elective deferrals to the Company's 401(k) Plan, to the extent
such Annual Deferral Amount and elective deferrals do not exceed six percent
(6%) of the sum of the Participant's Base Annual Salary and Annual Bonus for
such Plan Year less amounts actually credited to the Company's 401(k) Plan for
the applicable Plan Year.

 

--------------------------------------------------------------------------------

 
-5-


 
3.5
Investment of Trust Assets. The Trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement, including reinvestment of the proceeds in
one or more investment vehicles designated by the Committee.

 
3.6
Vesting.

 

 
(a)
A Participant shall at all times be 100% vested in his or her Deferral Account.

 

 
(b)
A Participant shall be vested in his or her Company Matching Account in
accordance with the following schedule:

 
Years of Service on Date
of Termination of Employment
Vested Percentage of
Company Matching Account
Less than 2 years
0%
2 years
25%
3 years
50%
4 years
75%
5 years
100%




 
(c)
Notwithstanding paragraph (b), a Participant shall be 100% vested in his or her
Company Matching Account if the Participant (1) attains age 65 while an
Employee, or (2) dies while an Employee.

 

 
(d)
Notwithstanding paragraph (b), in the event of a Participant's Termination
following a "Change in Control" as such term is defined from time to time in the
21st Century Insurance Company Supplemental Executive Retirement Plan, a
Participant's interest in his or her Company Matching Account shall become fully
vested and nonforfeitable.

 
3.7
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

 

 
(a)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(c) below) to be used to determine the additional amounts to be credited to
his or her Account Balance for the first pay period in which the Participant
commences participation in the Plan and continuing thereafter for each
subsequent pay period in which the Participant participates in the Plan, unless
changed in accordance with the next sentence. The foregoing election shall also
apply to amounts credited to a Participant prior to January 1, 2001. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply upon its acceptance by the
Committee in its discretion and continue thereafter until again changed in
accordance with the previous sentence.

 

--------------------------------------------------------------------------------

 
-6-


 

 
(b)
Proportionate Allocation. In making any election described in Section 3.7(a)
above, the Participant shall specify on the Election Form, in increments of one
percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

 

 
(c)
Measurement Funds. The Participant may elect one or more measurement funds (the
"Measurement Funds") for the purpose of crediting additional amounts to his or
her Account Balance.

 
As necessary, the Committee may, in its sole discretion, discontinue, substitute
or add a Measurement Fund. Each such action will take effect as of the date
selected by the Committee.
 

 
(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant's Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion, as though
(i) a Participant's Account Balance were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such amounts, as
of the close of business on the previous day, at the closing price on such date;
(ii) the portion of the Annual Deferral Amount that was actually credited on
that day, if any, were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such Annual Deferral Amount, as of
the close of business on such day, at the closing price on such date; and (iii)
any distribution made to a Participant that decreases such Participant's Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such amounts, as of the close of business on such date. A
Participant's Annual Company Matching Amount shall be credited to his or her
Account Balance for purposes of this Section 3.7(d) at the same time and in the
same manner as the Annual Deferral Amount to which it relates.

 

 
(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

--------------------------------------------------------------------------------

 
-7-


 
3.8
FICA and Other Employment Taxes; Federal Income Tax.

 

 
(a)
Annual Deferral Amounts. FICA and other employment taxes attributable to the
Base Annual Salary portion of the Annual Deferral Amount shall be withheld by
the Participant's Employer(s) at the time of each regularly scheduled Base
Annual Salary payroll, and shall be deducted from the non-deferred portion of
each such payroll. Employment taxes attributable to the Annual Bonus portion of
the Annual Deferral Amount shall be withheld by the Participant's Employer(s) at
the time the Annual Bonus is or otherwise would be paid to the Participant, and
shall be deducted from the non-deferred portion of such Annual Bonus. If
necessary, the Committee may reduce either the Base Annual Salary portion or the
Annual Bonus portion of the Annual Deferral Amount in order to comply with this
Section 3.8.

 

 
(b)
Company Matching Amounts. FICA and other employment taxes attributable to
amounts in the Participant's Company Matching Account shall be withheld by the
Participant's Employer(s) when, and as, the Participant becomes vested in such
Company Matching Account. Such employment taxes shall be deducted from the
non-deferred portion of the Participant's Base Annual Salary and/or Annual
Bonus. If necessary, the Committee may reduce the vested portion of the
Participant's Company Matching Account in order to comply with this Section 3.8.

 

 
(c)
Distributions. The Participant's Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income taxes and any other taxes required to be withheld by the
Employer(s), or the trustee of the Trust, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

 
ARTICLE 4
Unforeseeable Financial Emergencies; Withdrawal Election
 
4.1
Withdrawal Payout for Unforeseeable Financial Emergencies. If the Participant
experiences an Unforeseeable Financial Emergency, the Participant may petition
the Committee to receive a partial or full payout from the Plan. The payout
shall not exceed the lesser of the Participant's Account Balance, calculated as
if such Participant were receiving a Termination Benefit, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency. If, subject
to the sole discretion of the Committee, the petition for a payout is approved,
such payout shall be made within 60 days of the date of approval.

 
4.2
Withdrawal Election. A Participant may elect, at any time, to withdraw all of
his or her Account Balance, calculated as if there had occurred a Termination of
Employment as of the day of the election, less a withdrawal penalty equal to 10%
of such amount (the net amount shall be referred to as the "Withdrawal Amount").
This election can be made at any time, before or after Retirement, Disability,
death or Termination of Employment, and whether or not the Participant is in the
process of being paid pursuant to an installment payment schedule. If made
before Retirement, Disability or death, a Participant's Withdrawal Amount shall
be all or a portion of his or her Account Balance calculated as if there had
occurred a Termination of Employment as of the day of the election. The
Participant shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant shall be paid the Withdrawal Amount within 60 days of his or her
election. Once the Withdrawal Amount is paid, the Participant's participation in
the Plan shall be suspended during the Plan Year in which the withdrawal occurs
and the next-following Plan Year.

 

--------------------------------------------------------------------------------

 
-8-


 
ARTICLE 5
Retirement Benefit
 
5.1
Retirement Benefit. A Participant who Retires shall receive as a Retirement
Benefit his or her Account Balance.

 
5.2
Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to a Quarterly
Installment Method of 20, 40 or 60 quarters. This election shall apply to
amounts credited to the Participant prior to January 1, 2001, and shall
supersede any elections previously made with respect to such amounts. The
Participant may annually change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Committee, provided that
any such Election Form is submitted at least one (1) year prior to the
Participant's Retirement and is accepted by the Committee in its sole
discretion. The Election Form most recently received by the Committee shall
govern the payout of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
last day of the Plan Year in which the Participant Retires.

 
Notwithstanding any other provision of the Plan to the contrary, the
Participant's Account shall be paid in the form of a lump sum if such Account is
less than $25,000 as of the date the Participant Retires.
 
5.3
Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant's
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant's Beneficiary over the remaining number of quarters and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived.

 
ARTICLE 6
Pre-Retirement Survivor Benefit
 
6.1
Pre-Retirement Survivor Benefit. The Participant's Beneficiary shall receive a
Pre-Retirement Survivor Benefit equal to the Participant's Account Balance if
the Participant dies before he or she Retires, experiences a Termination of
Employment or suffers a Disability.

 
6.2
Payment of Pre-Retirement Survivor Benefit. A Participant, in connection with
his or her commencement of participation in the Plan, shall elect on an Election
Form whether the Pre-Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or pursuant to a Quarterly Installment Method of 20,
40, or 60 quarters. The Participant may annually change this election to an
allowable alternative payout period by submitting a new Election Form to the
Committee, which form must be accepted by the Committee in its sole discretion.
The Election Form most recently received by the Committee prior to the
Participant's death shall govern the payout of the Participant's Pre-Retirement
Survivor Benefit. If a Participant does not make any election with respect to
the payment of the Pre-Retirement Survivor Benefit, then such benefit shall be
paid in a lump sum. Despite the foregoing, if the Participant's Account Balance
at the time of his or her death is less than $25,000, payment of the
Pre-Retirement Survivor Benefit shall be made in the form of a lump sum. The
lump sum payment shall be made, or installment payments shall commence, no later
than sixty (60) days after the last day of the Plan Year in which the Committee
is provided with proof that is satisfactory to the Committee of the
Participant's death.

 

--------------------------------------------------------------------------------

 
-9-


 
ARTICLE 7
Termination Benefit
 
7.1
Termination Benefit. The Participant shall receive a Termination Benefit which
shall be equal to the Participant's Account Balance if a Participant experiences
a Termination of Employment prior to his or her Retirement, death or Disability.

 
7.2
Payment of Termination Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Termination Benefit in a lump sum or pursuant to a Quarterly
Installment Method of 20, 40 or 60 quarters. This election shall apply to
amounts credited to the Participant prior to January 1, 2001, and shall
supersede any election previously made with respect to such amounts. The
Participant may annually change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Committee, provided that
any such Election Form is submitted at least one (1) year prior to the
Participant's Termination and is accepted by the Committee in its sole
discretion. The Election Form most recently received by the Committee shall
govern the payout of the Termination Benefit. If a Participant does not make any
election with respect to the payment of the Termination Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
last day of the Plan Year in which the Participant Terminates.

 
Notwithstanding any other provision of the Plan to the contrary, the
Participant's Account shall be paid in the form of a lump sum if such Account is
less than $25,000 as of the date the Participant Terminates.
 
7.3
Death Prior to Completion of Termination Benefit. If a Participant dies after
Termination but before the Termination Benefit is paid in full, the
Participant's unpaid Termination Benefit payments shall continue and shall be
paid to the Participant's Beneficiary over the remaining number of quarters and
in the same amounts as that benefit would have been paid to the Participant had
the Participant survived.

 

--------------------------------------------------------------------------------

 
-10-


 
ARTICLE 8
Disability Waiver and Benefit
 
8.1
Disability Waiver. 

 

 
(a)
Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall be excused from fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant's Base Annual Salary and/or Annual Bonus for the Plan Year during
which the Participant first suffers a Disability. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections, but will continue to be considered a Participant for all other
purposes of this Plan.

 

 
(b)
Return to Work. If a Participant returns to employment with an Employer after a
Disability ceases, the Participant may elect to defer an Annual Deferral Amount
for the Plan Year following his or her return to employment or service and for
every Plan Year thereafter while a Participant in the Plan; provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.

 
8.2
Continued Eligibility; Disability Benefit. A Participant suffering a Disability
shall, for benefit purposes under this Plan, continue to be considered to be
employed and shall be eligible for the benefits provided for in Articles 4, 5, 6
or 7 in accordance with the provisions of those Articles. Notwithstanding the
above, the Committee shall have the right to, in its sole and absolute
discretion and for purposes of this Plan only, deem the Participant to have
experienced a Termination of Employment, or in the case of a Participant who is
eligible to Retire, to have Retired, at any time (or in the case of a
Participant who is eligible to Retire, as soon as practicable) after such
Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee's determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5. The Disability Benefit shall be paid in a
lump sum within 60 days of the Committee's exercise of such right.

 
8.3
Death Prior to Completion of Disability Benefit. If a Participant dies before
his or her Disability Benefit is paid in full, any unpaid portion of the
Disability Benefit shall be paid to the Participant's Beneficiary in the same
manner as that benefit would have been paid to the Participant had the
Participant survived.

 

--------------------------------------------------------------------------------

 
-11-


 
ARTICLE 9
Beneficiary Designation
 
9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 
9.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing the Beneficiary Designation Form and
submitting it to the Committee, including electronic submission, in the method
designated by the Committee. A Participant shall have the right to change a
Beneficiary by completing a new Beneficiary Designation Form and otherwise
complying with the Committee's rules and procedures, as in effect from time to
time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal consent, in the form designated by the Committee, must be
signed by that Participant's spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form received by the
Committee prior to a Participant's death.

 
9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

 
9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.

 
9.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer or
the Trust to withhold such payments until this matter is resolved to the
Committee's satisfaction.

 
9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

 
ARTICLE 10
Leave of Absence
 
10.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.



10.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid employment status. Upon such expiration or return, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.

 

--------------------------------------------------------------------------------

 
-12-


 
ARTICLE 11
Termination, Amendment or Modification
 
11.1
Termination. Although each Employer anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, the Plan Agreements of the
affected Participants who are employed by that the Employer shall terminate and
their Account Balances, determined as if they had experienced a Termination of
Employment on the date of Plan termination or, if Plan termination occurs after
the date upon which a Participant was eligible to Retire, then with respect to
that Participant as if he or she had Retired on the date of Plan termination,
shall be paid to the Participants as follows: If the Plan is terminated with
respect to all of its Participants, an Employer shall have the right, in its
sole discretion, and notwithstanding any elections made by the Participant, to
pay such benefits in a lump sum or pursuant to a Quarterly Installment Method of
up to 60 quarters, with amounts credited and debited during the installment
period as provided herein. If the Plan is terminated with respect to less than
all of its Participants, an Employer shall be required to pay such benefits in a
lump sum. The termination of the Plan shall not adversely affect any Participant
or Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination; provided however, that the Employer shall
have the right to accelerate installment payments without a premium or
prepayment penalty by paying the Account Balance in a lump sum or pursuant to a
Quarterly Installment Method using fewer quarters (provided that the present
value of all payments that will have been received by a Participant at any given
point of time under the different payment schedule shall equal or exceed the
present value of all payments that would have been received at that point in
time under the original payment schedule).

 
11.2
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer by the action of its board of directors;
provided, however, that: (i) no amendment or modification shall be effective to
decrease or restrict the value of a Participant's Account Balance in existence
at the time the amendment or modification is made, calculated as if the
Participant had experienced a Termination of Employment as of the effective date
of the amendment or modification or, if the amendment or modification occurs
after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 of the
Plan shall be effective. The amendment or modification of the Plan shall not
affect any Participant or Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification;
provided, however, that the Employer shall have the right to accelerate
installment payments by paying the Account Balance in a lump sum or pursuant to
a Quarterly Installment Method using fewer quarters (provided that the present
value of all payments that will have been received by a Participant at any given
point of time under the different payment schedule shall equal or exceed the
present value of all payments that would have been received at that point in
time under the original payment schedule).

 

--------------------------------------------------------------------------------

 
-13-


 
11.3
Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

 
11.4
Effect of Payment. The full payment of the applicable benefit under Articles 4,
5, 6, 7 and 8 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Plan Agreement shall terminate.

 
 
ARTICLE 12
Administration
 
12.1
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. Benefits under this Plan will be paid only if the Committee decides in
its discretion that the claimant is entitled to them. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

 
12.2
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 
12.3
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 
12.4
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 
12.5
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or circumstances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

 

--------------------------------------------------------------------------------

 
-14-


 
ARTICLE 13
Other Benefits and Agreements
 
13.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 
ARTICLE 14
Claims Procedures
 
14.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a "Claimant") may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

 
14.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, and shall notify the Claimant in writing:

 

 
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

 

 
(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

 
(i)
the specific reason(s) for the denial of the claim, or any part of it;

 

 
(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

 
(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

 
(iv)
an explanation of the claim review procedure set forth in Section 14.3 below.

 
14.3
Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

 

 
(a)
may review pertinent documents;

 

 
(b)
may submit written comments or other documents; and/or

 

 
(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

 

--------------------------------------------------------------------------------

 
-15-


 
14.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee's decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

 

 
(a)
specific reasons for the decision;

 

 
(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

 

 
(c)
such other matters as the Committee deems relevant.

 
14.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

 
ARTICLE 15
Trust
 
15.1
Establishment of the Trust. The Company shall establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and Company
Matching Amounts for such Employer's Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants' Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

 
15.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 
15.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

 
ARTICLE 16
Miscellaneous
 
16.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that "is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employee" within the meaning of
ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered
and interpreted to the extent possible in a manner consistent with that intent.

 
16.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

--------------------------------------------------------------------------------

 
-16-


 
16.3
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 
16.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 
16.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 
16.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

 
16.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 
16.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 
16.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of California,
without regard to its conflicts of laws principles.

 

--------------------------------------------------------------------------------

 
-17-


 
16.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

 
401(k) Supplemental Plan Committee
21st Century Insurance Company
6301 Owensmouth Avenue
Woodland Hills, CA 91367

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 
16.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

 
16.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

 
16.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 
16.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 
16.15
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

 
16.16
Distribution in the Event of Taxation.

 

 
(a)
In General. If, for any reason, all or any portion of a Participant's benefits
under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee for a distribution of that portion of his
or her benefit that has become taxable. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, a Participant's Employer shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant's unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant's petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.

 

--------------------------------------------------------------------------------

 
-18-


 

 
(b)
Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

 
16.17
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

 


IN WITNESS WHEREOF, the Company has signed this Plan document as of December 19,
2003.
 


21ST CENTURY INSURANCE COMPANY




By: __________________________________
Richard A. Andre


Title:_Sr. Vice-President, Human Resources____________




By: __________________________________
Michael Cassanego


Title: Sr. Vice-President & General Counsel_____________









--------------------------------------------------------------------------------

 
-19-




